Citation Nr: 0101933	
Decision Date: 01/24/01    Archive Date: 01/31/01	

DOCKET NO.  99-21 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the cervical spine.

2.  Entitlement to service connection for the residuals of a 
left knee injury. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran had verified active service from December 1966 to 
February 1970, with an apparent unverified period of service 
from December 1965 to December 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
cervical spine and left knee disabilities.  In that regard, 
and as noted above, in addition to the veteran's verified 
period of service from December 1966 to February 1970, he had 
additional unverified service from December 1965 to December 
1966.  Moreover, while the veteran has been afforded various 
VA medical examinations, he has yet to undergo a VA 
orthopedic examination for compensation purposes.  

The Board observes that, during the pendency of the veteran's 
appeal, there has occurred a significant change in the law 
governing entitlement to compensation benefits.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U. S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___(2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

For the reasons above, and because of the change in the law 
brought about by the Veterans Claims Assistance Act of 2000, 
a remand in this case is required for compliance with the 
notice of duty to assist provisions contained in the new law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096,____(2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
For these reasons, and in light of the aforementioned, a 
remand is required.  Accordingly, the case is REMANDED for 
the following action:


1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service department in an 
attempt to verify the veteran's period of 
active service extending from December 
1965 to December 1966.  All such 
information obtained regarding the 
verification of this period of service 
should be made a part of the veteran's 
claims folder.  


2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to September 1999, the date of 
the most recent treatment of record, 
should be obtained and incorporated in 
the veteran's claims folder.  The veteran 
should be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.


3.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his claimed 
cervical spine and left knee 
disabilities.  All pertinent 
symptomatology and findings should be 
reported in detail.  The claims file and 
a separate copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to conduction and 
completion of the examination.  Following 
completion of the examination, the 
orthopedic examiner should specifically 
comment as to whether the veteran 
currently suffers from chronic cervical 
spine and/or left knee disabilities, and, 
if so, whether such disabilities are as 
likely as not the result of some incident 
or incidents of the veteran's period(s) 
of active military service.  All such 
information and opinions, when obtained, 
should be made a part of the veteran's 
claims folder.  In addition, any opinion 
expressed must be accompanied by a 
complete rationale.  


4.  Thereafter, the RO should review the 
claims file to ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2000), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations in General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




